Opinion by
Walker, J.
At the hearing several affidavits and documents were offered in evidence by plaintiff but were denied admission by the court, following Thornley v. United States (19 C. C. P. A. 221, T. D. 45325). It appeared from a review of the record that the plaintiff offered no competent evidence to establish the actual quantity of lumber imported. An inspector of customs testified that he took three measurements, length, breadth, and height, but he could only say the amount indicated by such measurements did not exceed the amount specified on the consumption entry permit. On the record presented the protest was overruled.